Case 1:20-cr-O0003-KPF Document 156 Filed 02/17/21 Page 1of1

March 31, 2020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

xX
VIDEOCONFERENCE
-\-
003-11 , Kr
20 ¢g.008-11 (__)
Kowan Poole ,
Defendant(s).
x
Defendant Kowan Poole hereby voluntarily consents to

 

participate in the following proceeding via videoconferencing:

x

Initial Appearance/Appointment of Counsel

Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Preliminary Hearing on Felony Complaint
Bail/Revocation/Detention Hearing
Status and/or Scheduling Conference

Misdemeanor Plea/Trial/Sentence

Kenton ole py bak Alain Massena msysimcnsen ere

 

 

Defendant’s Signature RT Defense Counsel’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

Kowan Poole Alain V. Massena

 

 

Print Defendant’s Name Print Defense Counsel’s Name

This proceeding was conducted by reliable videoconferencing technology.

02/17/2021 Kathir. ball. latle.

Date

 

U.S. District JudgeAbS-MagistrateJdudge
